Citation Nr: 9930864	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
left knee disorder, with lateral instability and 
osteoarthritis, status post patellectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that raised the evaluation for the veteran's left 
knee disorder from 20 percent to 30 percent from February 9, 
1995. 


FINDINGS OF FACT

1.  The veteran's left knee impairment is severe, and the 
left knee arthritis, which is documented by X-ray, results in 
a limitation of extension to 5 degrees.

2.  The left knee disorder is not shown to present an unusual 
disability picture with such factors as marked interference 
with employment or the necessity of frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disorder, excluding arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (1999). 

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

The record reflects that the veteran injured his left knee in 
service playing basketball.  In a February 1960 rating 
decision, service connection was granted for a left knee 
disorder manifested by lateral instability.  A 10 percent 
disability rating was assigned under Diagnostic Code 5257.  
In a June 1966 rating decision, service connection was 
granted for osteoarthritis of, and a Baker's cyst in, the 
left knee; a 30 percent disability rating was assigned under 
Diagnostic Code 5257.  In a June 1967 rating decision, a 20 
percent evaluation was assigned for the left knee disorder 
under Diagnostic Code 5257, effective September 1, 1967.

VA medical records reveal that in February 1995 the veteran 
could not walk and had severe pain in his left knee.  X-rays 
revealed severe degenerative changes.  In March 1995, it was 
apparently noted that the range of motion of the left knee 
was 5 to 100 degrees.  In May 1995, the veteran reported that 
his walking was restricted because of knee problems and not 
because of shortness of breath.

The veteran underwent a VA orthopedic examination in late May 
1995.  He indicated that he had had increased pain since an 
arthroscopy in 1983 and that he had to use crutches or a 
walker to ambulate.  The veteran asserted that, but for his 
emphysema, he would undergo a total knee replacement.  He 
reported that he had pain on the medial side of his left 
knee.  Physical examination revealed that there was a healed, 
non-tender, mobile scar on the anterior part of the left 
knee, which was the result from a patellectomy.  The range of 
motion of the left knee was extension to zero degrees and 
flexion to 110 degrees.  At 110 degrees of flexion, the 
veteran had a bony block.  The ligaments were slightly lax in 
the medial collateral ligament of the left knee.  X-rays of 
the left knee revealed grade III osteoarthritis and a missing 
patella.  The diagnosis was severe osteoarthritis of the left 
knee.  The examiner indicated that the veteran should have a 
total replacement of the left knee and noted that he would be 
evaluated by the outpatient pulmonary clinic to determine 
whether he was able to undergo surgery.
 
In a July 1995 rating decision, a 30 percent disability 
rating was assigned for the left knee disorder under 
Diagnostic Code 5257, effective February 9, 1995, the date of 
receipt of the claim for an increased rating.

In a statement to a United States Senator, received by the RO 
in September 1995, the veteran reported that, because he was 
unable to undergo surgery, he would be on crutches for the 
rest of his life.  He also noted that a doctor said that he 
should be getting an 80 to 100 percent disability rating.

VA medical records indicate that in June 1996 the veteran 
indicated that he wanted to undergo surgery for his left 
knee.  Physical examination revealed that there was a 20 
percent flexion contracture to 90 degrees of flexion.  
Palpable crepitus was also present.  The doctor discussed the 
risks of a total knee replacement for a person with the 
veteran's condition.  In August 1996, it was noted that the 
veteran had been using crutches since last March.  It was 
also noted that he had been deemed a poor surgical candidate 
for a knee replacement due to lung disease.  Physical 
examination revealed that the left knee had a deformity and 
severe crepitus.  The impression was severe left knee 
degenerative joint disease.  The examining physician 
specifically indicated that the veteran was still not a 
surgical candidate due to his pulmonary condition.

The veteran was afforded a VA orthopedic examination in 
December 1998.  The veteran reported that he was in a 
wheelchair due to his emphysema and pain in the left knee.  
Physical examination revealed that the range of motion in the 
left knee was 5 to 105 degrees.  He had a good alignment, but 
there was significant medial and lateral joint line 
tenderness.  There was not a patella in the left knee.  The 
medial and anterior incisions were well healed.  There was 
crepitation in the tibial femoral joint.  X-rays revealed 
that was severe degenerative joint disease in the left knee 
and that no patella could be appreciated.  The impression was 
severe degenerative arthritis of the left knee.  The examiner 
noted that the veteran's symptoms were significant and that 
the symptomatology was currently severe.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Traumatic arthritis is to be rated as for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint or group of minor joints under Diagnostic Code 
5003.  The ratings will be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  38 C.F.R. § 4.45.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent evaluation.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent rating, while a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For a prosthetic replacement of a knee, a 100 percent 
disability rating is warranted for the first year following 
implantation of the prosthesis.  A 60 percent evaluation 
requires chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  A 30 percent 
disability rating is warranted for intermediate degrees of 
residual weakness, pain, or limitation of motion, which are 
rated by analogy to Diagnostic Codes 5256 (ankylosis of the 
knee), 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Two VA General Counsel opinions are also potentially 
applicable.  In VAOPGPREC 23-97, the VA General Counsel 
stated that, when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of motion in the 
knee that at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  Nevertheless, the VA General 
Counsel stated that, if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, then there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).

In another opinion, the VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

With any form of arthritis, painful motion is an important 
factor of disability. 38 C.F.R. § 4.59.




Analysis

The medical evidence reveals that, but for the veteran's 
nonservice-connected emphysema, he would be a candidate for a 
total knee replacement.  However, since he has not undergone 
a total knee replacement, he is not entitled to a higher 
rating under Diagnostic Code 5055.

The veteran is at the maximum rating under Diagnostic Code 
5257.  Thus, a higher schedular disability rating on the 
basis of recurrent subluxation or lateral instability is not 
warranted.

However, the veteran is entitled to a separate rating for 
arthritis of the left knee.  On the December 1998 VA 
examination, left knee range of motion was 5 to 105 degrees 
and X-rays showed osteoarthritic changes in the knee.  
Inasmuch as extension was limited to 5 degrees, the veteran 
has limitation of motion in the left knee that meets the 
criteria for a zero percent disability rating under 
Diagnostic Code 5261.  Therefore, he has an additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  The arthritis of 
the left knee only warrants a 10 percent disability rating 
under Diagnostic Code 5010/5003 because there is merely a 
noncompensable limitation of motion.  Even with consideration 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, a higher rating under 
Diagnostic Codes 5260 and 5261 is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the left knee 
disorder.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
medical evidence reveals that, but for the veteran's 
emphysema, which is not a service-connected disability, he 
would be a candidate for a total knee replacement.  Although 
he has asserted that a doctor said he should be getting an 80 
to 100 percent disability rating for his left knee, what a 
doctor purportedly told the veteran is not competent medical 
evidence.  In any event disability ratings are assigned by 
adjudicators in accordance with the various criteria of Title 
38, Code of Federal Regulations.  The medical evidence in 
this case fails to show that the veteran's service-connected 
left knee disorder alone has required frequent periods of 
hospitalization.   Additionally he has not presented evidence 
that it has caused marked interference with employment or 
otherwise creates an unusual disability picture that renders 
impractical the use of the regular schedular standards.  


ORDER

An evaluation in excess of 30 percent for a left knee 
disorder, excluding arthritis, is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

